The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2014

                                     No. 04-14-00592-CR

                                  Joaquin Alberto DAVILA,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                   From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2013CRB377-L2
                           Honorable Jesus Garza, Judge Presiding


                                        ORDER
       The reporter’s record was originally due September 17, 2014; however, the court granted
the reporter, Roxann G. Soto, an extension of time until October 17, 2014. The reporter has filed
a request for an additional thirty days to file the record.

        We grant the motion and order Roxann G. Soto to file the record by November 17, 2014.
The reporter is advised that the court will not grant a further extension of time unless she
(1) establishes there are extraordinary circumstances that prevent her from timely filing the
record, (2) advises the court of what efforts have been expended to prepare the record and the
status of completion, and (3) provides the court reasonable assurance the record will be
completed and filed by the requested extended deadline.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court